 

Exhibit 10.5

 

CONSULTING AGREEMENT

 

 

This Consulting Agreement (the “Agreement”) is made by and between Omni Bio
Pharmaceutical, Inc. (“Omni”), a Colorado corporation, having a place of
business at 5350 S. Roslyn Street, Suite 430, Greenwood Village, CO 80111; and
Dr. Charles Dinarello, University of Colorado Denver, 12700 E 19th Avenue, Room
11003, Aurora, CO 80045 (“Consultant”), collectively (“Parties”).

 

WHEREAS, Omni desires to retain Consultant as an independent contractor to
perform certain scientific support and other consulting services for Omni as
specified in the Statement of Work (“SOW”); and

 

WHEREAS, Consultant is willing to make himself available to perform such
consulting services for Omni;

 

NOW, THEREFORE, Omni and Consultant in consideration of the covenants and
agreements hereinafter set forth mutually agree as follows:

 

1.

Services: Consultant agrees to provide services (“Services”), as described in
the SOW. Consultant agrees to perform the Services hereunder faithfully,
diligently and to the best of Consultant's skill and ability.

 

2.

Term: This Agreement shall take effect as of April 1, 2014 (“Effective Date”)
and shall remain in effect until the later of (i) twelve (12) months thereafter
or (ii) so long as a SOW is in effect and has not been completed (“Term”).
Either party may unilaterally terminate this Agreement upon 90 days written
notice to the other party. Either party may terminate this Agreement if the
other party breaches a material provision of this Agreement and fails to cure
such breach within thirty (30) days (immediately in the case of a breach of
Section 4) after receiving written notice describing the breach. Omni will have
no other liability arising out of the termination or cancellation of this
Agreement.

 

3.

Compensation:

 

Equity Compensation - In consideration of the performance of the Services as
described in the SOW, Omni shall grant and issue to Consultant warrants
(“Warrants”) to purchase shares of its common stock at an accrued rate of 25,000
Warrants per month for as long as this Agreement remains in force. Warrants will
be have an exercise price equal to the fair market value (“FMV”) of Omni’s
closing stock price as quoted on OTC Bulletin Board and the OTCQB exchanges
(collectively the “OTC”) or other principal securities market (i.e., NASDAQ or
NYSE AMEX) at the time of issue. The Warrants will be granted and issued on a
semiannual basis with the first award amount granted and issued in the amount of
150,000 Warrants six (6) months from the Effective Date and subsequent awards
granted and issued in the amount of 150,000 Warrants every six (6) months
thereafter. Should the Agreement be terminated prior to any six month
anniversary period, the accrued Warrant balance will be granted and issued on a
pro-rata basis using the termination date as a reference for both the number of
Warrants to be issued and the determination of the related exercise price.

 

 
1

--------------------------------------------------------------------------------

 

 

4.

Confidential Information:

 

(a) “Confidential Information” means: (i) any and all technical or business or
scientific data, information or items (including third party data, information
or items) in whatever form or medium, provided by Omni to Consultant or
discovered by Consultant during the course of this agreement, whether prior to
or after the Effective Date and regardless of whether or not such data,
information or items are marked, conveyed (e.g., via email or other disclosure)
or identified as “Confidential” and (ii) any data, information or items relating
to or embodied in the Work Product.

 

(b) Consultant will: (1) treat as confidential, and preserve the confidentiality
of, all Confidential Information; (2) use the Confidential Information solely
for the purposes of this Agreement; (3) not copy such Confidential Information
unless specifically authorized by Omni; (4) limit dissemination of the
Confidential Information to those employees or colleagues of Consultant
(“Related Parties”) to whom disclosure is necessary for the purposes of this
Agreement, provided such Related Parties have agreed to maintain the
confidentiality thereof in an agreement no less restrictive than this Agreement
and each Related Party has executed a Non-disclosure Agreement approved by Omni;
(5) promptly return and/or securely destroy all Confidential Information at
Omni’s request; and (6) immediately notify Omni upon discovery of any loss or
unauthorized disclosure of any Confidential Information and use all reasonable
efforts to retrieve such Confidential Information.

 

(c) The obligations imposed by this Agreement will not apply to any information
that: (1) was already in the possession of Consultant as shown by documentation;
(2) is or becomes publicly available through no fault of Consultant; (3) is
obtained by Consultant from a third person without breach by such third person
of an obligation of confidence with respect to the Confidential Information
disclosed; or (4) information that is required to be disclosed pursuant to a
valid judicial or administrative order, provided that Consultant: (i) provides
timely written notice of such order to Omni and reasonably cooperates with any
efforts by Omni to contest or limit the scope of such order; and (ii) uses all
reasonable efforts to limit the disclosure of such Confidential Information and
seek a protective order or an equivalent to protect the disclosure of such
Confidential Information. Information will not be deemed to be within the
foregoing exceptions merely because it is: embraced by more general information
in the public domain or in the possession of the party receiving such
information; or a combination of individual items of information that could be
pieced together to reconstruct such combination from non-Confidential
Information.

 

(d) Should Consultant wish to publish any information arising from work
performed on behalf of Omni under this Agreement, consultant shall provide Omni
with a 30 day review period for its comments and/or determination of
intellectual property implications prior to submission of said manuscript,
poster, abstract, etc. for publication.

 

 
2

--------------------------------------------------------------------------------

 

 

5.

Injunctive Relief: Consultant acknowledges that a breach of this Agreement,
actual or threatened, will cause irreparable harm to Omni, the amount of which
may be extremely difficult to estimate, thus making any remedy at law
inadequate. In the event of any actual or threatened breach of this Agreement by
Consultant, Omni will be entitled to obtain injunctive and all other appropriate
relief from a court of competent authority, without being required to: (i) show
any actual damage or irreparable harm, (ii) prove the inadequacy of its legal
remedies, or (iii) post any bond or other security.

 

6.

Warranties: Consultant represents, warrants and covenants that: (i) it will
perform the Services in a professional manner, consistent with industry
standards; (ii) the Services and Work Product are free from material defects and
conform to all specifications described in the applicable SOW; (iii) the
Services and Work Product provided hereunder do not infringe any third party
patent, copyright, trademark, trade secret or other proprietary rights; (iv)
Consultant’s performance of the Services and all terms of this Agreement will
not breach any agreement that Consultant has with another party; (v) in
performing the Services, Consultant will not use any third party confidential or
proprietary information, or infringe the rights of another party, nor will
Consultant disclose to Omni, or bring onto Omni’s premises, or induce Omni to
use any third party confidential or proprietary information; (vi) Consultant
will abide by all applicable laws and regulations in the course of performing
the Services in ; and (vii) all of Consultant’s employees and contractors, as
applicable, performing any of the Services have executed non-disclosure
agreements (NDAs), assignment of rights and other appropriate agreements
sufficient to protect the Confidential Information, and sufficient to allow
Consultant to grant the assignments and licenses to Omni as provided herein.

 

7.

Indemnification: Consultant will indemnify, hold harmless and defend, Omni and
its officers, directors, affiliates, agents, employees and customers from any
and all losses, liabilities, damages, claims, demands, litigation, expenses and
liabilities (including related costs and attorneys’ fees) of every nature
(“Liabilities”) arising or resulting, directly or indirectly from or incident
to: (i) any act or omission of Consultant (its employees or contractors); (ii)
Consultant’s (or its employees’ or contractors’) breach of this Agreement; (iii)
infringement of any third-party intellectual property rights by the Services or
Work Product or the use thereof; and (iv) any causes of action arising out of
Consultant's liability to its employees, contractors or agents.

 

8.

Limitation of Liability: Neither party is liable to the other for consequential,
incidental, indirect, punitive or special damages, including commercial loss and
lost profits, however caused and regardless of legal theory or foreseeability,
directly or indirectly arising under this Agreement. Notwithstanding the
foregoing, this limitation of liability does not apply to an indemnification
obligation or any breach of the obligations set forth in Sections 4 or 7 of this
Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

9.

Independent Contractor: Consultant is engaged in an independent business and
will perform its obligations under this Agreement as an independent contractor
and not as the agent or employee of Omni. Consultant does not have the authority
to act for Omni or to bind Omni in any respect whatsoever, or to incur any debts
or liabilities in the name of or on behalf of Omni. Any persons provided by
Consultant will be solely the employees or agents of Consultant under its sole
and exclusive direction and control. Consultant is solely responsible for all
matters relating to payment of its employees and agents, including compliance
with any specific laws relating to working in South Korea as well as laws
specific to U.S. employees such as worker’s compensation, unemployment,
disability insurance, social security withholding, and all other federal, state
and local laws, rules and regulations.

 

10.

Assignment and Delegation: No rights, interests or obligations may be assigned
or delegated by Consultant (including, without limitation, the hiring of
employees or subcontractors to perform any part of the Services) without the
prior written permission of Omni or as expressly set forth in a Statement of
Work; and any attempted assignment by Consultant is void. Any change in control
of Consultant will be considered an assignment of this Agreement by Consultant.

 

11.

Notices: Any notices required under this Agreement will be sent to the addresses
of the parties stated below.

 

12.

Advertising; Publicity: Neither party may use the other party’s names, marks,
codes, drawings or specifications in any advertising, promotional efforts or any
publicity of any kind without the prior written permission of such other party.

 

13.

Miscellaneous: This Agreement is governed by the laws of the State of Colorado,
U.S.A., without reference to conflict of laws principles. All disputes arising
from or relating to this Agreement will be within the exclusive jurisdiction of
the state and/or federal courts located within the State of Colorado and the
parties hereby consent to such exclusive jurisdiction and waive objections to
venue therein. If any part of this Agreement is found invalid, such invalidity
will not affect the validity of remaining portions of this Agreement, and the
parties will substitute for the invalid provision a provision that most closely
approximates the intent and economic effect of the invalid provision. Failure by
either party to complain of any act or failure to act of the other party or to
declare the other party in default, irrespective of the duration of such
default, will not constitute a waiver of rights hereunder.

 

14.

Survival: Paragraphs 3 through 8 and 12, 13, 14 and 15 will survive the
completion, expiration, termination or cancellation of this Agreement.

 

 
4

--------------------------------------------------------------------------------

 

 

15.

Entire Agreement: This Agreement constitutes the entire agreement between the
parties with respect to the Services and supersedes all prior oral or written
communications or agreements of the parties with respect to the Services. Omni
objects to and rejects all terms in any acknowledgment or acceptance of an
order, or any other document received from Consultant, which are in addition to
or inconsistent with this Agreement. This Agreement may be amended only by a
writing executed by the parties.

 

 
5

--------------------------------------------------------------------------------

 

 

The parties, intending to be legally bound, have caused this Agreement to be
executed by their authorized representatives.

 

Omni:

   

(Authorized Signature)

 

Bruce E. Schneider

(Print or Type Name of Signatory)

 

Chief Executive Officer

(Title)

 

April 1, 2014

(Execution Date)

   

Email Address for Purposes of Notices:

 

bschneider@omnibiopharma.com

 

   

Consultant:

(Authorized Signature)

 

Charles Dinarello

(Print or Type Name of Signatory)

 

Chief Scientific Officer

(Title)

 

April 1, 2014

(Execution Date)

   

Email Address for Purposes of Notices:

  cdinare333@aol.com

 

 
6

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Statement of Work No. 1

 

This SOW is attached and made a part of the Consulting Agreement by and between
Omni Bio Pharmaceuticals, Inc., having a place of business at 5350 S. Roslyn
Street, Suite 430, Greenwood Village, CO 80111 (“Omni”) and Dr. Charles
Dinarello, University of Colorado Denver, 12700 E 19th Avenue, Room 11003,
Aurora, CO 80045 (“Consultant”).

 

 

Description of Services: Consultant will provide the following services for
Omni, and the deliverables or other work products are as follows:

 

 

1.

Serve in the role of part-time Chief Scientific Officer for Omni with primary
responsibility for organizing, conducting and communicating ongoing nonclinical
and clinical studies of various plasma-derived and recombinant alpha-1
antitrypsin molecules.

 

 

2.

Interact with and support CEO in various fund raising and external
communications efforts for Omni.

 

 

3.

For facilitation of the manufacture of any Omni-licensed construct by a
third-party manufacturing organization (e.g., Gallus Biopharmaceuticals),
provide prompt and thorough assistance in creating/performing agreed upon assay
procedures, and in fulfilling any and all tech transfer requests.

 

 

4.

Provide all necessary documents for compiling any new, and maintaining any
existing, patent application filing both domestic and international, including,
but not limited to, timely supplying all technical data and written support
covered by this agreement, and any other required information upon request by
Omni and timely executing documents thereto (e.g. declarations and assignment
documents).

 

It is noted that molecules covered by this agreement concern AAT or peptide
cleavage products thereof, fused to an immunoglobulin molecule or mutant thereof
or derivative thereof (e.g. AAT Fc, different IgG species, hinge-modified
formulations, etc.).

 

Omni acknowledges and agrees that, in connection with the Services pursuant to
this SOW, Consultant may engage third party laboratories to assist Consultant in
performing the Services, but only so long as Consultant enters into a Material
Transfer Agreement with such third parties substantially in the form of
agreement provided to Consultant by Omni and which provides Omni with third
party beneficiary (or substantially similar) rights.

 

 


--------------------------------------------------------------------------------

 

 

Omni

 

Consultant

                 

(Authorized Signature)

 

(Authorized Signature)

     

Bruce E. Schneider

 

Charles Dinarello

(Print or Type Name of Signatory)

 

(Print or Type Name of Signatory)

     

Chief Executive Officer

 

Chief Scientific Officer

(Title)

 

(Title)

     

April 1, 2014

 

April 1, 2014

(Execution Date)

 

(Execution Date)

 

 

2